Galton v Town of N. Dansville (2017 NY Slip Op 08109)





Galton v Town of N. Dansville


2017 NY Slip Op 08109


Decided on November 17, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1050 CA 16-01517

[*1]JESSIE T. GALTON, PLAINTIFF-APPELLANT,
vTOWN OF NORTH DANSVILLE, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
GALLO & IACOVANGELO, LLP, ROCHESTER (JOSEPH B. RIZZO OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Livingston County (Dennis S. Cohen, A.J.), entered April 14, 2016. The order, inter alia, granted the motion of defendant for summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is modified on the law by denying defendant's motion seeking summary judgment dismissing the complaint and reinstating the complaint, and as modified the order is affirmed without costs and the matter is remitted to Supreme Court, Livingston County, for further proceedings in accordance with the same memorandum as in Stiggins v Town of N. Dansville (___ AD3d ___ [Nov. 17, 2017]).
Entered: November 17, 2017
Mark W. Bennett
Clerk of the Court